DETAILED ACTION
Status of the Claims
1.	Claims 1-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction requirement mailed on 12/21/2020 is being withdrawn because restriction was mailed in error. No restriction requirement is needed for current pending claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites “wherein providing an electrode further comprises providing a working electrode….” It is unclear the distinction between “an electrode” and “working electrode” in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0224390) in view of Gyan et al. (ChemElectroChem 2015, 2, 700-706) and as evidenced by Kabir et al.(Carbon, 144, 2019, 831, provided by the applicant in IDS dated 9/10/2020).
Claim 1, Pan et al. teach a method for detecting chlorine in sample by exposing a graphite based electrode formed by depositing on a suitable substrate [0028][0038]. Pan et al. do not teach the graphite based electrode is pseudo-graphite formed by coating pseudo-graphite onto electrode substrate. However, Gyan et al. teach a GUITAR electrode (GUITAR surface is pseudo graphite surface as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal 

Claim 2, modified Pan et al. teach the modifying the graphite electrode with ammonium carbamate (reads on electrochemically sensitive material) to alter sensing property of electrode to enhance chlorine detection [0025].

Claims 3-5, modified Pan et al. teach modification of the graphite electrode comprises adding amine groups through carbamate group under applied potential of 1.0 V [0027] and such method is known as Koble electro-oxidation which includes grafting amine radicals as evidenced by applicants specification (see PGPUB [0040]).

Claim 7, modified Pan et al. teach providing a working electrode which is modified to enhance chlorine detection and further comprising counter electrode ([0033] and Fig 4).

Claim 8, modified Pan et al. teach chlorine is detected by measuring current flow between working electrode and counter electrode [0033].

Claim 9, modified Pan et al. teach applying constant 0.1 V potential to the working electrode [0033].

Claims 10-12, modified Pan et al. teach the GUITAR material has fast heterogeneous electron transfer (HET) at basal plane, has corrosion resistance (less susceptible to air oxidation) greater than graphitic material (page 701, col. 1, paragraph 1 and col. 2, ll. 1-9) and carbon content of GUITAR inherently includes 85% sp2 carbon and 15% sp3 carbon as evidenced by Kabir et al. (see abstract).

Claim 13, Pan et al. teach a graphite based electrode formed by depositing on a suitable substrate for detecting chlorine in sample [0028][0038]. Pan et al. do not teach the graphite based electrode is pseudo-graphite formed by coating pseudo-graphite onto electrode substrate. However, Gyan et al. teach a GUITAR electrode (GUITAR surface is pseudo graphite surface as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal plane) for sensor application is unique from other graphitic electrode because they are more resistant to aging effects and air oxidation (page 701, col. 2, lines 1-9 and Supplemental information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Gyan et al. teaching to use GUITAR material as the choice of material for Pan et al. graphite electrode because GUITAR based electrode are more resistant to aging effects and air oxidation thereby increasing the performance of the electrode. 

Claim 14, modified Pan et al. teach the modifying the graphite electrode with ammonium carbamate (reads on electrochemically sensitive material) to alter sensing property of electrode to enhance chlorine detection [0025].

Claims 15-17, modified Pan et al. teach modification of the graphite electrode comprises adding amine groups through carbamate group under applied potential of 1.0 V [0027] and such method is known as Koble electro-oxidation which includes grafting amine radicals as evidenced by applicants specification (see PGPUB [0040]).

Claims 19-21, modified Pan et al. teach the GUITAR material has fast heterogeneous electron transfer (HET) at basal plane, has corrosion resistance (less susceptible to air oxidation) greater than graphitic material (page 701, col. 1, paragraph 1 and col. 2, ll. 1-9) and carbon content of GUITAR inherently includes 85% sp2 carbon and 15% sp3 carbon as evidenced by Kabir et al. (see abstract).

Claim 22, Pan et al. teach a sensor (see abstract) comprising:
a working electrode;
a counter electrode;
a potentiostat for applying and maintaining voltage to the working electrode; and 
a current measuring subsystem to measure current from the working electrode (Fig 1 and [0033]);
wherein the working electrode is a graphite based electrode formed by depositing on a suitable substrate for detecting chlorine in sample [0028][0038]. Pan et al. do not teach the graphite based electrode is pseudo-graphite formed by coating pseudo-graphite onto electrode substrate. However, Gyan et al. teach a GUITAR electrode (GUITAR surface is pseudo graphite surface as per applicant’s definition of being allotrope of carbon with improved property of having HET at basal plane) for sensor application is unique from other graphitic electrode because they are more resistant to aging effects and air oxidation (page 701, col. 2, lines 1-9 and Supplemental information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Gyan et al. teaching to use GUITAR material as the choice of material for Pan et al. graphite electrode because GUITAR based electrode are more resistant to aging effects and air oxidation thereby increasing the performance of the electrode. 
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. and Gyan et al. as applied to claims 1 and 11 above, and further in view of  Deng et al. (CN 1715899, examiner is using English machine translation). 
Claims 6 and 18, modified Pan et al. do not teach modifying pseudo-graphite surface with gold nanoparticles. 
However, Deng et al. teach chlorine detecting electrode comprised of graphite electrode modified with gold nanoparticles to provide good catalytic performance over the unmodified electrode (abstract and page 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Deng et al. teaching to modify pseudo-graphite surface of Pan et al. with gold nanoparticles because the gold nanoparticles modified electrode provides good catalytic performance and detect chlorine at very low concentration (0.01 to 2 ppm). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1795